Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         January 26, 2021


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 HENRY C. REITZUG, as his separate estate;                          No. 53519-0-II
 and MARK HADMAN and LISA HADMAN,
 husband and wife and the marital community
 comprised thereof,

                        Respondents.
                                                              UNPUBLISHED OPINION
        v.

 SKIPPER KUZIOR,

                        Appellant.



       SUTTON, A.C.J. — Skipper Kuzior appeals the superior court’s three orders related to a

dispute over the ownership of Henry Reitzug’s and Mark and Linda Hadmans’ properties. Reitzug

and the Hadmans filed this lawsuit after Kuzior moved the fence separating their properties without

their permission, and then removed the Hadmans’ hay from their property. The superior court

granted the first motion for partial summary judgment in July 2018 for quiet title, ejectment, and

trespass to establish the property line. The court granted a second partial summary judgment

motion in March 2019 on Reitzug’s and the Hadmans’ amended quiet title claims. The court

granted a third partial summary judgment in June 2019, awarding treble damages and attorney fees

and litigation costs. Kuzior appeals and argues that the superior court erred by granting the orders

for partial summary judgment and awarding treble damages and reasonable attorney fees and costs

to Reitzug and the Hadmans.
No. 53519-0-II


       We affirm the superior court’s orders1 and grant Reitzug’s and the Hadmans’ request for

reasonable appellate attorney fees and costs.

                                                FACTS

       Henry Reitzug and his wife are the titled owners of real property in Graham, Washington.

Mark Hadman and Lisa Hadman are the titled owners of adjacent property. Skipper Kuzior is the

titled owner of property adjacent to both Reitzug’s and the Hadmans’ properties.

       In September 2017, Kuzior moved the wire fence separating his property from Reitzug’s

and the Hadmans’ properties without consulting either Reitzug or the Hadmans. Mark Hadman

attempted to speak with Kuzior, to no avail. Through counsel, Reitzug and the Hadmans sent a

demand letter to Kuzior on December 4, 2017, but Kuzior did not respond. Because these efforts

were fruitless, Reitzug and the Hadmans filed a complaint on February 15, 2018, seeking quiet

title and ejectment, and claiming trespass.

       On June 15, 2018, Reitzug and the Hadmans moved for partial summary judgment on their

claims of quiet title, ejectment, and trespass. As evidence, they presented a declaration from a

professional land surveyor and their attorney. In response, Kuzior filed his declaration and

included photographs, surveys, an unsworn letter from a professional land surveyor stating that

two buildings were within Kuzior’s property boundaries, a declaration of annexation from 1978

regarding easements and covenants, and the various deeds.




1
 The superior court’s partial summary judgment orders at issue are dated July 13, 2018,
March 1, 2019, and June 1, 2019. Clerk’s Papers at 23-24, 27-28, 475-78.


                                                  2
No. 53519-0-II


       The superior court granted Reitzug’s and the Hadmans’ first motion for partial summary

judgment for quiet title, ejectment, and trespass in July 2018. The court’s order quieted title to the

area Kuzior claimed by relocation of the fence on Reizug’s and the Hadmans’ properties, and

ordered that the fence be returned to its proper location. The court ordered Kuzior to “remove all

fencing and other structures, livestock, and personal property that he has placed on [Reitzug’s and

the Hadmans’] properties . . . and replace the boundary-line fence.” Clerk’s Papers (CP) at 24.

       During the time period between when Kuzior first moved the fence and when the court

ordered him to move it back, Kuzior allowed his livestock to graze on the Hadmans’ land and

mowed it without their permission. Due to this, the Hadmans were unable to cut their hay and

either use or sell it, as they normally would do. The Hadmans estimated that the amount of hay

they lost was about 50 bales, which they would have sold for $10 each.

       After Reitzug and the Hadmans filed their first motion for partial summary judgment, their

counsel discovered in August 2018 that Kuzior had “re-recorded” a statutory warranty deed to his

property. On the cover sheet, Kuzior listed the tax parcel numbers for Kuzior’s, Reitzug’s, and

the Hadmans’ properties. Kuzior attached the December 2015 statutory warranty deed whereby

the grantor purportedly granted Kuzior’s property to him. Kuzior also attached the declaration of

annexation, which expands application of certain easements and covenants.

       In order to ensure proper title over their properties, Reitzug’s and the Hadmans’ counsel

sent a letter to Kuzior demanding that he remove or render void the re-recorded deed, but he did

not respond. Reitzug and the Hadmans then amended their complaint to incorporate a second

claim to quiet title, as well as a claim for treble damages under RCW 4.24.630 and an award of

attorney fees and litigation costs.



                                                  3
No. 53519-0-II


       In January 2019, Reitzug and the Hadmans filed their second motion for partial summary

judgment on their amended quiet title claims and for trespass violations under RCW 4.24.630. As

evidence, they included two declarations from their attorney, a declaration from Mark Hadman,

and a declaration from Chicago Title Insurance Company. They attached as exhibits to these

declarations the statutory warranty deeds for their properties, Kuzior’s re-recorded deed, and the

letter sent to Kuzior. Kuzior did not meaningfully respond.

       The superior court ruled that Kuzior’s “re-record” of the statutory warranty deed to his

property “creates no title, interest, or other right in any portion of [Reitzug’s or the Hadmans’]

properties. CP at 28. The court also ruled that Kuzior violated RCW 4.24.630 when he removed

hay and caused damages to Reitzug’s and the Hadmans’ properties during the time he occupied

portions of their properties. Because there was no genuine issue of material fact and Reitzug and

the Hadmans were entitled to judgment as a matter of law, in March 2019, the court granted

Reitzug’s and the Hadmans’ second partial summary judgment motion, reserving the issue of

damages.2

        On May 23, 2019, Reitzug and the Hadmans filed a third motion for summary judgment

requesting an award of treble damages and attorney fees and costs under RCW 4.24.630 and RCW

4.84.185, and CR 11 sanctions. They sought $1500 in treble damages ($500 tripled under RCW

4.24.360) for the value of the hay Kuzior removed from their property. Their counsel filed a

declaration detailing her attorney fees and costs.




2
   Kuzior filed a motion to reconsider, which the superior court denied. He then sought
discretionary review, which we denied and ordered $500 in sanctions after finding his motion was
frivolous. Ruling Denying Review, Reitzug v. Kuzior, No. 53119-4 (June 6, 2019).


                                                 4
No. 53519-0-II


       The superior court granted the third partial summary judgment motion on June 21, and

ordered the following:

       8. [Reitzug and the Hadmans] are entitled to treble damages and an award of
       reasonable attorney[] fees and litigation expenses pursuant to RCW 4.24.630.
       [Their] RCW 4.24.630 claim arises from the same nexus of facts as [their] trespass
       and first quiet-title action. Attorney fees and litigation expenses incurred relating
       to the RCW 4.24.630 cannot be reasonably segregated from fees and expenses
       relating to the other claims.

       9. [Reitzug and the Hadmans] are entitled to reasonable attorney[] fees and
       litigation expenses pursuant to RCW 4.84.185, as [Kuzior’s] defenses against
       [their] claims were frivolous and advanced without reasonable cause.

        ....

       12. The billing rates for the various attorneys and legal staff that performed work
       for [Reitzug and the Hadmans], as more fully set forth in [their] [m]otion and
       supporting [d]eclaration … are reasonable.

       13. The [c]ourt has reviewed the billing records and believes that the time expended
       by [Reitzug and the Hadmans] in defending this case were reasonable.

       14. The litigation expenses incurred by [Reitzug and the Hadmans] are reasonable.

CP at 476-77.

       The superior court entered an award of treble damages in the amount of $1,500, attorney

fees in the amount of $29,715.99, and litigation expenses in the amount of $1,736.49.

       Kuzior appeals the superior court’s three partial summary judgment orders.

                                           ANALYSIS

                                    I. STANDARD OF REVIEW

       We review a superior court’s summary judgment order de novo, performing the same

inquiry as the superior court and viewing all facts and reasonable inferences in the light most

favorable to the nonmoving party. Johnson v. Lake Cushman Maintenance Co., 5 Wn. App. 2d



                                                5
No. 53519-0-II


765, 777, 425 P.3d 560 (2018). Summary judgment is appropriate where there is no genuine issue

of material fact and the moving party is entitled to judgment as a matter of law. CR 56(c).

       The moving party bears the initial burden of showing that there are no genuine issues of

material fact. Johnson, 5 Wn. App. 2d at 777. To establish a genuine issue of material fact, the

nonmoving party may not rely on speculation or argumentative assertions that unresolved factual

issues remain; instead, it must set forth specific facts that sufficiently rebut the moving party’s

contentions. Woodward v. Lopez, 174 Wn. App. 460, 468, 300 P.3d 417 (2013).

                        II. FIRST MOTION FOR PARTIAL SUMMARY JUDGMENT

       Kuzior argues that the superior court erred by granting Reitzug’s and the Hadmans’ first

summary judgment motion for quiet title, ejectment, and trespass related to the property line and

the fence line. We hold that the superior court properly granted quiet title and ejected Kuzior from

Reitzug’s and the Hadmans’ properties, and ordered him to put the boundary fence back on the

actual property line.

A. QUIET TITLE

       Washington law provides in a quiet title action that “[t]he plaintiff . . . shall set forth in his

or her complaint the nature of his or her estate, claim, or title to the property, and the defendant

may set up a legal or equitable defense to plaintiff’s claims; and the superior title, whether legal or

equitable, shall prevail.” RCW 7.28.120. A quiet title action is equitable and “‘designed to resolve

competing claims of ownership’ to property.” Bavand v. OneWest Bank, F.S.B., 176 Wn. App.

475, 502, 309 P.3d 636 (2013) (internal quotation marks omitted) (quoting Walker v. Quality Loan

Serv. Corp., 176 Wn. App. 294, 322, 308 P.3d 716 (2013)), abrogated on other grounds by Merry

v. Northwest Trustee Serv., Inc., 188 Wn. App. 174, 352 P.3d 830 (2015); see RCW 7.28.010. “An



                                                   6
No. 53519-0-II


action to quiet title allows a person in peaceable possession or claiming the right to possession of

real property to compel others who assert a hostile right or claim to come forward and assert their

right or claim and submit it to judicial determination.” Kobza v. Tripp, 105 Wn. App. 90, 95, 18

P.3d 621 (2001).

       Here, the evidence establishes that Reitzug and the Hadmans have statutory warranty deeds

establishing title and ownership of their properties and that Kuzior had no authority to move the

boundary fence line separating their properties. Kuzior relied on speculation and conjecture, which

cannot be considered on summary judgment. See Woodward, 174 Wn. App. at 468. Kuzior

presented no evidence that contradicted Reitzug’s and the Hadmans’ valid titles.

       Because Kuzior failed to establish any genuine issue of material fact and Reitzug and the

Hadmans were entitled to judgment as a matter of law, we hold that the superior court properly

granted partial summary judgment in its July 2018 order on their quiet title claims.

B. EJECTMENT

       RCW 7.28.010, governing actions in ejectment and to quiet title, specifically confers the

right of action on persons having a valid subsisting interest and a right to possession.

“Encroachment occurs when one builds a structure on another’s land; it is a form of trespass.”

Proctor v. Huntington, 169 Wn.2d 491, 496, 238 P.3d 1117 (2010).

       Kuzior wrongfully moved the boundary fence and trespassed onto Reizug’s and the

Hadmans’ properties. The superior court ordered Kuzior to move the boundary fence back to its

actual location and ejected Kuzior from Reitzug’s and the Hadmans’ properties. Because there

were no genuine issues of material fact as to ejectment or trespass, and Reitzug and the Hadmans




                                                 7
No. 53519-0-II


were entitled to judgment as a matter of law, the superior court properly granted their partial

summary judgment motion on their claims of ejectment and trespass.

                   III. SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT

       Kuzior argues that the superior court erred by granting the second partial summary

judgment motion on Reitizug’s and the Hadman’s amended claims of quiet title, arising from

Kuzior’s “re-recording” of his statutory warranty deed on his property. We hold that the superior

court properly granted the second partial summary judgment motion on Reitzug’s and the

Hadmans’ amended claims of quiet title on their properties.

       “RCW 64.04.010 requires that conveyances of an interest in property must be by deed.”

OneWest Bank, FSB v. Erickson, 185 Wn.2d 43, 69, 367 P.3d 1063 (2016). And “[e]very deed

shall be in writing, signed by the party bound thereby, and acknowledged by the party before some

person authorized by this act to take acknowledgments of deeds.” RCW 64.04.020 (reviser’s note

omitted).

       Here, Kuzior filed a document which he titled “re-record to correct legal.” CP at 247. On

the cover sheet, he listed the tax parcel numbers for Kuzior’s, Reitzug’s, and the Hadmans’

properties. He attached the December 2015 statutory warranty deed whereby the grantor granted

Kuzior’s property to Kuzior. Kuzior also attached a declaration of annexation, which described

certain easements and covenants.

       Kuzior fails to explain or establish how the “re-record” of the statutory warranty deed on

his property gives him title to any portion of the properties owned by Reitzug or the Hadmans.

The declaration of annexation he filed merely describes certain easements and covenants.




                                               8
No. 53519-0-II


        Because Kuzior failed to establish a genuine issue of material fact, and Reitzug and the

Hadmans are entitled to a judgment as a matter of law, we hold that the superior court properly

granted the second partial summary judgment motion on Reitzug’s and the Hadmans’ amended

claims of quiet title.

                         IV. THIRD MOTION FOR PARTIAL SUMMARY JUDGMENT

A. TREBLE DAMAGES—RCW 4.24.630

        Kuzior argues that the superior court erred by awarding treble damages under RCW

4.24.630 to the Hadmans. We hold that the superior court properly awarded $1500 in treble

damages under RCW 4.24.630 for the value of the hay.

        RCW 4.24.630(1) provides for an award of treble damages and states that

        [e]very person who goes onto the land of another and who removes timber, crops,
        minerals, or other similar valuable property from the land, or wrongfully causes
        waste or injury to the land, or wrongfully injures personal property or
        improvements to real estate on the land, is liable to the injured party for treble the
        amount of the damages caused by the removal, waste, or injury. For purposes of
        this section, a person acts “wrongfully” if the person intentionally and unreasonably
        commits the act or acts while knowing, or having reason to know, that he or she
        lacks authorization to so act..

“RCW 4.24.630 requires a showing that the defendant intentionally and unreasonably committed

one or more acts and knew or had reason to know that he or she lacked authorization.” Clipse v.

Michels Pipeline Constr., Inc., 154 Wn. App. 573, 580, 225 P.3d 492 (2010).

        The superior court ruled that Kuzior had wrongfully removed the fence separating the

parties’ properties, and ordered that it to be returned to its original location. The superior court

also ruled that Reitzug and the Hadmans had valid titles and ownership of their properties and that

Kuzior had no interest, claim, or ownership in these properties. The court ruled that it was




                                                  9
No. 53519-0-II


undisputed that for the time period that Kuzior wrongfully moved the fence, he mowed and

removed hay from the Hadmans’ property and allowed his animals to graze there. Kuzior

trespassed onto the Hadmans’ property and wrongfully removed the hay.

       Kuzior knew or had reason to know that he did not have authorization to use the Hadmans’

property for his benefit. Clipse, 154 Wn. App. at 580. Kuzior should have known that he was

using the Hadmans’ property without their authorization because the title to their property

established that he was on their property.

       Because Kuzior failed to establish any genuine issues of material fact and the Hadmans

were entitled to judgment as a matter of law, we hold that the superior court properly found Kuzior

was liable for violations under RCW 4.24.630 and awarded $500 as the value of the hay, which

amount it tripled for a total of $1500 in treble damages.

B. ATTORNEY FEES AND COSTS

       Kuzior argues that the court erred by awarding Reitzug’s and the Hadmans’ reasonable

attorney fees and costs in the third partial summary judgment order. We hold that the superior

court properly awarded reasonable attorney fees and costs under RCW 4.24.630 and RCW

4.84.185.

       If a person is found liable under RCW 4.24.630, the prevailing party is entitled to an award

of attorney fees and costs of litigation. RCW 4.24.630(1) states that

       [d]amages recoverable under this section include, but are not limited to, damages
       for the market value of the property removed or injured, and for injury to the land,
       including the costs of restoration. In addition, the person is liable for reimbursing
       the injured party for the party’s reasonable costs, including but not limited to
       investigative costs and reasonable attorneys’ fees and other litigation-related costs.




                                                10
No. 53519-0-II


“If . . . an attorney fees recovery is authorized for only some of the claims, the attorney fees award

must properly reflect a segregation of the time spent on issues for which attorney fees are

authorized from time spent on other issues.” Hume v. American Disposal Co., 124 Wn.2d 656,

672, 880 P.2d 988 (1994). Segregation of attorney fees is not required where the claims are related.

See Hume, 124 Wn.2d at 673.

        RCW 4.84.185 provides that a court may order the nonprevailing party to pay the

prevailing party’s reasonable expenses incurred if the nonprevailing party’s argument was

frivolous. The decision to impose costs is vested in the sound discretion of the trial court. Kilduff

v. San Juan County, 194 Wn.2d 859, 876-77, 453 P.3d 719 (2019). Kuzior wrongfully moved the

property boundary fence and unlawfully removed the Hadmans’ hay by mowing it and allowing

his animals to graze there. The superior court properly determined the hay’s value to be $500,

which amount it tripled as treble damages under RCW 4.24.630. Because the Hadmans had to

show they had title to the land in order to prove trespass, their quiet title, ejectment, and trespass

claims were so related that segregation of the attorney fees was not necessary.

        Kuzior had no factual or legal basis to move the boundary fence or trespass onto Reitzug’s

and the Hadmans’ properties. Kuzior failed to present any material facts or legitimate arguments

to support his argument that he had ownership over Reitzug’s and the Hadmans’ properties. Based

on Kuzior’s actions, Reitzug and the Hadmans were forced to undergo extensive and costly

litigation.




                                                 11
No. 53519-0-II


       Because Kuzior’s actions and defenses were frivolous and resulted in extensive and costly

litigation, we hold that the superior court properly awarded reasonable attorney fees to Reitzug

and the Hadmans in the amount of $29,715.99, and litigation expenses in the amount of $1,736.49

under RCW 4.24.360 and RCW 4.84.185.

                          V. APPELLATE ATTORNEY FEES AND COSTS

       We grant Reitzug’s and the Hadmans’ request an award of appellate attorney fees and costs

under RCW 4.24.630 and RCW 4.85.185.

       RAP 18.1(a) authorizes this court to grant an award of reasonable attorney fees and costs

if authorized by applicable law. A court may award attorney fees and costs to the prevailing party

under RCW 4.24.630. If the opposing party’s claims or defenses were frivolous or meritless, a

court may award reasonable attorney fees and sanctions under RCW 4.84.185.

       On appeal, we agree with Reitzug and the Hadmans that Kuzior fails to make any

cognizable argument and thus, his claims and defenses are frivolous. Because they are frivolous,

we hold that Reitzug and the Hadmans are entitled to an award of reasonable appellate attorney

fees and costs.

                                        CONCLUSION

       We affirm the superior court’s three partial summary judgment orders, and we grant

Reitzug’s and the Hadmans’ reasonable appellate attorney fees and costs.




                                               12
No. 53519-0-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, A.C.J.
 We concur:



 GLASGOW, J.




 CRUSER, J.




                                               13